       Case 2:19-cv-14666-SM-JVM Document 19 Filed 01/15/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUSIANA

E. N. BISSO & SON, INC.                               *       CIVIL ACTION

VERUS                                                 *       NO. 19-cv-14666

M/V DONNA J. BOUCHARD her tackle,                     *       SECTION “E” (1)
furniture, apparel, appurtenances, etc. in
rem, and the Barge B. NO. 272, her tackle,            *       JUDGE MORGAN
furniture, apparel, appurtenances, etc. in
rem and BOUCHARD TRANSPORTATION                       *       MAGISTRATE MEERVELD
CO., INC. in personam
*      *      *      *      *      *       *          *

                                              ORDER

       Considering the foregoing Ex Parte Motion to Appoint Substitute Custodian,

       IT IS HEREBY ORDERED that Tug DONNA J. BOUCHARD Corp., through Captain

Richard Bates and Relief Captain Walter Burns of the M/V DONNA J. BOUCHARD, is hereby

appointed as the substitute custodian of the Articulated Tug and Barge Unit consisting of the M/V

DONNA J. BOUCHARD and the Barge B. NO. 272 (the “Vessels”), which are presently under

arrest in these proceedings, in the place of the United States Marshal and the prior substitute

custodian, Blue Marine Security, LLC;

       IT IS FURTHER ORDERED that Tug DONNA J. BOUCHARD Corp. agrees to release

and hold harmless and indemnify the United States of America, the United States Marshal, their

agents, servants, and employees and all others for whom they are responsible, from any and all

liability or responsibility for claims arising from the arrest or attachment of the Vessels and the

appointment and service of Tug DONNA J. BOUCHARD Corp. as substitute custodian;

       IT IS FURTHER ORDERED that Blue Marine Security, LLC, which has acted as

substitute custodian of the Vessels pursuant to the Court’s December 18, 2019 Order, is hereby

relieved of any further duties or obligations as substitute custodian of the Vessels, as stated in the


                                                  1
       Case 2:19-cv-14666-SM-JVM Document 19 Filed 01/15/20 Page 2 of 2



Court’s December 18, 2019 Order, upon the signing of this Order appointing Tug DONNA J.

BOUCHARD Corp. as the substitute custodian of the Vessels; and

       IT IS FURTHER ORDERED that the Vessels are allowed and permitted to move from

one dock or anchorage to another within this District, and, if necessary, to undergo routine repairs

and maintenance, all while the Vessels remain under arrest and attachment. Reasonable expenses

incurred in moving and/or repairing the Vessels will be allowed as custodia legis expenses.

       New Orleans, Louisiana, this 15th day of January 2020.

                                              ______________________________________
                                                         SUSIE MORGAN
                                              UNITED STATES DISTRICT COURT JUDGE
